Citation Nr: 0401308	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02- 029 30	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.

WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from April 1942 to October 1945.  
He died in April 1996 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO determined that new and 
material evidence had not been received sufficient to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.

The appellant presented oral testimony at a personal hearing 
in March 2002 at the RO before a Decision Review Officer.  
She also presented oral testimony at a personal hearing 
before the undersigned Veterans Law Judge in May 2003.  
Copies of each hearing transcript were attached to the claims 
file.  


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death when it 
issued a rating decision in August 1997.  This decision was 
not appealed and became a final decision.

2.  The evidence submitted since the August 1997 rating 
decision does not bear directly and substantially upon the 
issues at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.




CONCLUSION OF LAW

Evidence submitted since the August 1997 rating decision 
wherein the RO denied reopening the previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death is not new and material, and the veteran's 
claim for that benefit has not been reopened. 38 U.S.C.A. §§ 
5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records show treatment for bilateral 
frostbite of the foot that the veteran incurred as a result 
of exposure to water and snow in January 1945 near Bastogne, 
Belgium, that was determined to have incurred in the line of 
duty.  A clinical abstract notes that he improved during 
hospitalization.  Clinical findings included a notation that 
peripheral circulation was good.  After a period of 
hospitalization, a Medical Board in mid-February 1945 
recommended that the veteran be returned to limited non-
combat duty.  He was physically able to perform any duty 
except duty or duties requiring long marching or exposure of 
feet to cold and wet.  

The report of the October 1945 discharge examination shows a 
clinical evaluation of normal for his feet.  In addition, his 
cardiovascular system was normal and there was no 
neurological diagnosis.  The examiner felt that his condition 
would not result in disability or untimely death.   

Service medical records are negative for any complaints, 
findings, or diagnosis of arteriovenous malformation, sepsis, 
or respiratory and renal failure.

Service connection for frozen feet, bilateral, apparently was 
granted in a rating decision in November 1945, however, no 
residuals were shown and disability benefits were not 
granted.  The report of a VA Compensation and Pension (C&P) 
examination in February 1950 shows the veteran denied a 
history of intermittent claudication.  The diagnosis was no 
peripheral vascular disease.  Based on review of the C&P 
examination which found no residuals and a private doctor's 
statement, the RO confirmed the November 1945 decision noting 
a zero percent evaluation effective from April 1946. 

At a VA C&P examination in March 1979 the veteran complained 
of pain and burning of the feet.  Examination of the feet 
revealed no gangrene, atrophy, or other morphological 
changes.  There were faint pulses in both feet.  The 
diagnosis was residuals, frozen feet, symptomatic.  In a 
March 1979 rating decision, the RO assigned a 10 percent 
disability evaluation effective from November 1978.  

The RO confirmed and continued the 10 percent evaluation in 
rating decisions in June 1983 and February 1984.

In October 1988, the RO issued a deferred rating decision.  
The veteran was afforded a VA C&P examination in October 
1988.  The examiner diagnosed intermittent claudication due 
to arteriosclerosis obliterans.  The examiner remarked that 
"[t]he present findings are not plausibly attributable to 
frostbite some 43 years ago."  In a November 1988 rating 
decision, the RO confirmed and continued the 10 percent 
rating.  The veteran appealed and the Board denied a rating 
in excess of 10 percent.  

In May 1996 the appellant submitted a claim for service 
connection for the cause of the veteran's death in April 
1996.  According to a certificate of death, the cause of 
death was intracerebral hemorrhage due to arteriovenous 
malformation.  

Other significant conditions contributing to death, but not 
resulting in the underlying cause were sepsis, and 
respiratory and renal failure.  The veteran died at a private 
hospital and there was no indication that an autopsy was 
performed.  

In a rating decision in May 1996 the RO, in pertinent part, 
denied entitlement to service connection for the cause of the 
veteran's death.  Evidence reviewed included service medical 
records, the death certificate, and the October 1988 VA 
rating decision.  The appellant was notified by letter dated 
in May 1996.  

In August 1997 the appellant filed a claim for service 
connection for the cause of the veteran's death claiming that 
poor circulation due to frozen feet aided in premature death.  

After receipt of her claim, the RO notified the appellant in 
August 1997 that her claim had not been reopened as a prior 
decision in May 1996 denied entitlement to Dependency and 
Indemnity Compensation because the cause of the veteran's 
death was not a result of his service-connected disability 
and new and material evidence had not been received.  The 
appellant submitted copies of the veteran's birth 
certificate; his death certificate; their marriage 
certificate; his military discharge certificate; a record and 
report of separation, honorable discharge; and an order to 
report for an Army physical prior to induction.

In May 2000 the appellant submitted a claim and was notified 
that same month that the evidence did not establish that the 
veteran's death was due to a service-connected disability.  
No evidence was submitted with the claim.

Subsequently, after the passage of the VCAA the RO determined 
that VA needed to assist the appellant with her claim and 
requested medical records from the private hospital where the 
veteran died.     

In June 2001 the RO wrote to the appellant confirming a phone 
conversation that day regarding the notification of the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) 
that became law on November 9, 2000 and the obligations of VA 
with respect to the duty to assist and duty to notify 
regarding the information and evidence necessary to 
substantiate her claim.  

The report of contact with the appellant by telephone notes 
that she denied having or knowing of any other sources of 
evidence.  

The RO notified the appellant in June 2001 that treatment 
records had been requested from the private medical center 
where the veteran died.

In a July 2001 rating decision, the RO determined that the 
claim for service connection for the cause of the veteran's 
death remained denied because the evidence was not new and 
material.  Evidence reviewed were hospital records from the 
private medical center for a period of hospitalization in 
April 1996, VA treatment reports from September 1983 through 
April 1996; death certificate and evidence of record included 
in the veteran's claim folder.  The RO notified the appellant 
in a letter dated in July 2001.  She disagreed and initiated 
this appeal.

Records from the private medical center show that the veteran 
was admitted in April 1996 with a history of having been weak 
on the left side of his body and reduced level of 
consciousness.  A CT scan in the emergency room showed an 
intracranial bleed for which he underwent surgery that 
included a resection of an arteriovenous malformation.  A few 
days later additional surgery was required and a right 
temporal craniotomy was performed with removal of 
intracerebral hematoma and partial right temporal lobectomy.  
His condition did not improve and he showed evidence of 
multiple system failure which resulted in his demise.  

These treatment records are negative for complaints, 
findings, or a link between his intracerebral hemorrhage and 
arteriovenous malformation and residuals of frozen feet 
and/or military service.  

VA treatment records show that in the 1980's the veteran was 
seen for complaints of pain in his legs that in 1983 he 
reported having experienced the symptoms for two years.  
Doppler studies were performed periodically.  In October 
1985, a report of a Doppler study noted bilateral severe 
arterial insufficiency.  

The appellant and her son testified at the RO hearing in 
March 2002 regarding the veteran's having had frozen feet in 
service and the medical treatment he received from VA post 
service for residuals of frozen feet and for other medical 
disabilities.  The appellant's son indicated that they would 
get results of blood tests at VA shortly before the veteran's 
death and any outstanding treatment reports and submit them.  
They essentially argued that the residuals of frozen feet had 
something to do with the veteran's death.  

At the hearing, the appellant submitted copies of letters 
written approximately in mid- 1983 or 1984, regarding the 
veteran seeking an increased rating for his service-connected 
residuals of frozen feet and entitlement to medals.  

A lay statement from the veteran's son recounted the 
veteran's period in service, his activities post service and 
his complaints of leg pain while still a young man.  He 
discussed his father's various medical problems and the care 
provided by his mother.  

The appellant and her son also testified at a Board hearing 
in May 2003 regarding the symptoms manifested by the veteran 
in his legs and feet and the effect on his employment and 
daily activities.  They also described the veteran's other 
medical conditions and medical treatment he received during 
his lifetime.  


Criteria

Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  

The claim shall be reopened, and the former disposition of 
the claim reviewed if new and material evidence is secured or 
presented.  38 U.S.C.A. § 5108 (West 2002).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  



The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). 

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  The 
VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).




Cause of Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2003).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2003).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2003).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2003).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the appellant. 38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  VA has long recognized that the Department has 
a duty to assist claimants in developing evidence pertinent 
to their claims.  See the former version of 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.103(a) (2003).  The recent 
changes in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The Board's 
consideration of the new regulations is not prejudicial to 
the appellant inasmuch as the regulations merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect on cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See Kuzma 
v. Principi, supra (citing with approval Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which implicitly overruled 
Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).   

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  The issue, however, is 
whether new and material evidence has been received, and the 
VCAA has limited application in that the Secretary is not 
required to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  VCAA of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2097-98 (2000) (38 U.S.C.A. § 
5103A (West Supp. 2002)).

The amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
regarding any claim to reopen a finally decided claim apply 
to claims received on or after August 29, 2001.  The 
veteran's claim was received prior to August 29, 2001, 
therefore, the amendments regarding reopening of a finally 
decided claim do not apply to this claim.



The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

The RO provided the appellant a copy of the applicable July 
2001 rating decision and forwarding letter dated in July 2001 
that in combination notified her of the basis for the 
decision reached.  

The RO also provided the appellant a statement of the case in 
February 2002 and a supplemental statement of the case in 
April 2002 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  

In June 2001 the RO wrote to the appellant confirming a phone 
conversation that day regarding the notification of the 
passage of the VCAA and the obligations of VA with respect to 
the duty to assist and duty to notify regarding the 
information and evidence necessary to substantiate her claim.  
She was advised regarding evidence secured.  At that time, 
the appellant indicated that she denied having or knowing of 
any other sources of evidence.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (2003), which held that the new 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if  a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

The Board notes that the RO allowed a period of 60 days, 
however, this is still less than one year.  Since the VCAA 
letter, however, more than one year has passed and she has 
been accorded ample time for responses.  In addition, the 
appellant presented testimony after the 60 day period.  

Furthermore, the advisement that the RO would proceed on the 
claim after 60 days from the date of the June letter, is in 
compliance with the current applicable statute.  See Veterans 
Benefits Act of 2003, P.L. 108- 183, § 701, 117 Stat. 
2651,___(Dec. 16, 2003)(to be codified at 38 U.S.C. § ____) 
(permits VA to adjudicate a claim within a year of receipt).  
This provision is retroactive to November 9, 2000, the 
effective date of the VCAA.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim. 


New and Material Evidence

In a May 1996 rating decision the RO denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant did not appeal and the decision became final. 

The basis for the RO's August 1997 denial was that there was 
no new and material evidence submitted to reopen the previous 
denial of service connection for the cause of the veteran's 
death.  The appellant was provided notice of the decision and 
appellate rights, but an appeal was not initiated from that 
decision.  Therefore the August 1997 rating decision became 
final.

As shown in the February 2002 statement of the case and the 
April 2002 supplemental statement of the case the DRO 
apparently adjudicated the claim on the merits and denied 
entitlement to service connection for the cause of the 
veteran's death.  

The fact that the DRO may have considered the claim on the 
merits, however, is not binding on the Board's determination 
of the question of whether new and material evidence has been 
submitted.  

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented. 38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  If new and material evidence is presented, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  However, the first element is whether new 
and material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Since the August 1997 rating decision, additional evidence 
has been added to the record in conjunction with the 
veteran's attempt to reopen his claim.  The Board has 
reviewed the evidence submitted subsequent to the August 1997 
decision, in the context of all the evidence of record.  
Service medical records are negative for any complaints, 
findings or diagnosis of arteriovenous malformation, sepsis, 
or respiratory and renal failure.  At the time of his death, 
he was service-connected for residuals of bilateral frozen 
foot, evaluated as 10 percent disabling.  

The appellant contends that the veteran's claudication of the 
lower extremities was due to his service-connected residuals 
of frozen feet and this in turn was related to his cause of 
death.  Medical evidence in the claims file, however, shows a 
VA medical opinion in October 1988, after the veteran began 
complaining of pain in his legs a few years earlier.  The 
examiner diagnosed intermittent claudication due to 
arteriosclerosis obliterans and stated that these findings 
were not related to frostbite some 43 years earlier.

The appellant and her son contend that the veteran's death is 
related to service and/or his service connected residuals of 
frozen feet.  Although the appellant and her son are 
competent to report their observations of the veteran's 
symptoms, the record does not reflect that they possess a 
recognized degree of medical knowledge that would render them 
competent to offer opinions as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, although they may believe that the veteran's cause of 
death is related to service, their opinions are not competent 
evidence.  Their various assertions of medical causation of 
the veteran's death cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding the cause of the 
veteran's death to warrant reopening the appellant's claim 
for service connection for the cause of the veteran's death.  
The terminal hospitalization records are new, however, they 
are not material as this evidence does not show treatment for 
residuals of frozen feet or link the intracerebral hemorrhage 
due to arteriovenous malformation, sepsis, and respiratory 
and renal failure to military service.  

The VA treatment records show treatment for residuals of 
frozen feet and for other medical disabilities not linked to 
the service-connected disability.  

Under the Elkins test, VA must first determine whether the 
appellant has submitted new and material evidence under 38 
C.F.R. § 3.156 to reopen the claim.  The specified basis of 
the RO's determination in 1997 is not changed materially by 
the additional evidence that shows terminal private 
hospitalization treatment for an intracranial bleed due to an 
arteriovenous malformation, and VA treatment for painful 
lower extremities for a disorder previously not attributed to 
frostbite of the veteran's feet.  

This evidence does not link the veteran's cause of death as 
shown on the death certificate to service or to a service-
connected disability.  Another copy of the death certificate 
is duplicative and clearly not new and material.  Additional 
evidence has not been offered on that issue of value to the 
matter at hand.  

The Board finds that the additional evidence when viewed with 
that previously of record is not new and material evidence as 
defined by the regulation, being new but not material, and 
duplicative or cumulative.  As such it is not so significant 
that it must be considered in order to decide the merits of 
the claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death , the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler, 
supra.


ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
the cause of the veteran's death, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



